DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  						Line 5 recites “a support blade a wiper assembly”, which is grammatically correct as “of” should be after “blade”.  											Appropriate correction is required.
Election/Restrictions
Claims 1-5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thienard            (US 2009/0199357).
As to claim 6, Thienard discloses a connector assembly for connecting a windshield wiper assembly to a wiper arm of a vehicle (See the embodiment of Figs. 20-23); said connector assembly comprising a connector base (220) mountable to a blade (200) of the windshield wiper assembly and an adapter (230 and the element equivalent to adapter 190 of Fig. 7 which connects to the wiper arm) 
As to claim 18, wherein said adapter includes an adapter base (230) and a connection member (The element equivalent to adapter 190 of Fig. 7 which connects to the wiper arm); said adapter base including an upper structure (The element equivalent to pins 136 of Fig. 8); and said connection member being pivotally mounted to said upper structure; said connection member being shaped and configured to be connected to a wiper arm (260) of a vehicle (paragraph 93).

Claims 6, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring (US 2008/0078051).
As to claim 6, Herring discloses a connector assembly for connecting a windshield wiper assembly to a wiper arm of a vehicle; said connector assembly comprising a connector base (38) mountable to a blade (22) of the windshield wiper assembly and an adapter (54, 82; paragraphs 33 and 36, and Fig. 11) configured to connect to a wiper arm of a vehicle (paragraph 30); said adapter being separate from, and removably mountable to, said connector base (paragraphs 116 and 119).
As to claim 16, wherein said connector base comprises a main surface (42), opposed side walls (40; Fig. 10 and paragraph 31) extending downwardly from said main surface, and at least one inwardly extending finger (The portion of 40 which is directly below elements 26; Fig. 10) on each of said side walls; said at least one finger from each side wall defining a gap (The space which houses 26) with an underside of said main surface; said gap being sized to admit a support blade (26) of a wiper assembly, whereby said connector base is frictionally held to said support blade of said wiper assembly (Fig. 10 and paragraph 31).
As to claim 19, A wiper blade assembly comprising a blade (22) having upper and lower major surfaces; a wiper element (The triangular lowermost portion of 22) mounted to the blade to extend 
As to claim 20, including spoilers (32; paragraph 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Grasso (US 2009/0158545).
Wherein, the base of the connector assembly includes sleeves (The leftmost and rightmost portions of 38 which engage spoilers 32) which extend from opposite sides of the base, and said spoilers each include an inner portion (The portion of spoilers 32 which engages the sleeves); said spoiler inner portion and said connector sleeve being telescopically connected. 					Herring is silent to said spoiler inner end including at least one recess on at least one edge of said spoiler inner portion, and said connector base includes at least one finger extending from a wall of said sleeve of said connector base into said recess.
Grasso discloses a spoiler (3, 4) inner end including at least one recess on at least one edge of said spoiler inner portion, and a connector base (2) includes at least one finger extending from a wall of said sleeve of said connector base into said recess (Each of 2, 3 and 4 include a housing 6 and a rail 7. The housing and rail of 3 and 4 engage the housing and rail of 2; Figs. 2A and 2B and paragraphs 44-49).
It would have been obvious to have modified Herring such that the spoiler inner end includes at least one recess on at least one edge of said spoiler inner portion, and said connector base includes at .
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.